Citation Nr: 0218252	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from October 1980 
to October 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim 
seeking entitlement to specially adapted housing or a 
special home adaptation grant.


FINDINGS OF FACT

1.  The veteran is service-connected for lumbar disc 
disease and L5 radiculopathy, postoperative, currently 
rated as 60 percent disabling; he is also in receipt of a 
total disability rating based on individual 
unemployability (TDIU), effective December 1, 1993.  

2.  The veteran's low back disability is permanently and 
totally disabling.

3.  As a result of the veteran's service-connected low 
back disability, he has the equivalent of loss of use of 
both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met. 38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § § 3.340, 3.350, 
3.809 (b) (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1994, the RO increased the veteran's rating for 
lumbar spine disc disease, with L5 radiculopathy, 
postoperative, to 60 percent.  

In October 1994, the RO granted the veteran entitlement to 
a TDIU, effective December 1, 1993.  

At a November 1998 VA neurological examination, the 
examiner determined that the veteran's loss of feeling in 
both legs was due to or had been aggravated by his 
service-connected back condition.  

At a November 1998 VA orthopedic examination, the examiner 
commented on the numbness in the veteran's left leg, and 
indicated that it was due to the veteran's service-
connected back condition.  

In a June 1999 rating decision, the RO addressed the issue 
of service connection for loss of feeling in both legs, 
and noted that the veteran's service connected back 
condition rated at 60 percent already included 
radiculopathy.  

In the veteran's October 2000 claim, he wrote that he 
lived in a split level house, and wished to build a one 
level slab home, so he would not fall again.  He wrote 
that he had fallen over 100 times, and had broke his left 
foot in half, and his right leg in 3 places.  He wrote 
that he had had 3 concussions with stitches, and had 
fractured 3 ribs, with many contusions and abrasions.  

In the veteran's October 2000 Notice of Disagreement, he 
stated that he used a cane at all times outside the home, 
and a wheelchair or forearm crutches about half of the 
time outside the home.  

In a November 2000 statement, the veteran's representative 
requested that he have a current examination so that loss 
of his legs could be more properly determined.  She stated 
that when the veteran left the house, he had to use a 
wheelchair or forearm crutches about half of the time, and 
a cane the rest of the time.  She stated that the veteran 
used a wheelchair or forearm crutches inside the house, 
but still frequently fell and sometimes injured himself.  

In the veteran's February 2001 Substantive Appeal, he 
wrote that he used his cane at all times when out of the 
house, and at home, used a wheelchair or forearm crutches.  
He wrote that he lived in a split entrance home, and had 
fallen over 100 times, with injuries to his left foot, 
right leg, concussions, and rib fractures.  

The veteran was afforded a VA examination in July 2002.  
He complained of pain all the time in his lumbosacral 
spine.  It was worse when he did lifting or walking.  
Weather changes also made the pain worse, and his range of 
motion could diminish by 100 percent.  Fatigue was a 
problem and diminished the range of motion also, but he 
was not sure as to how much.  His legs tended to give out.  
He had radiation into the left leg greater than the right.  
He did not use a brace, but did use a wheelchair, cane or 
a walker, and his back would hurt if he coughed or 
sneezed, and he did not use a TENS unit.  It was noted 
that he had a partial lumbar laminectomy and diskectomy on 
the right at the L5-S1 level in August 1982 at Brooke Army 
Hospital.  Following a medical discharge, he had two 
further lumbar laminectomies at the Minneapolis VA Medical 
Center, and in 1994, he had neurosurgery there to have an 
electrode placed there.  He then had the electrode 
replaced and put in higher in the low thoracic area, with 
the last operation to remove the unit.  He described 
multiple problems with falls secondary to the problem he 
had with his leg.  He did not work, being 100 percent 
disabled due to his back problems.  

Examination showed that the veteran was in a wheelchair 
and could barely walk across the room, limping on his left 
leg with his body flexed to the left at the waist at about 
5 degrees.  He could stand up straight.  He limped on the 
left side.  He was unable to stand on his heels and toes, 
and was unable to squat.  He was unable to flex forward at 
the waist, but was flexed actually forward at the waist at 
5 degrees.  He was unable to extend at the waist past the 
0 degree neutral position to the left or the right.  There 
was pain to palpation in the lumbosacral area.  X-rays of 
the lumbosacral spine showed degenerative joint disease, 
and degenerative disc disease at L5-S1.  Diagnoses were 
traumatic injury to the lumbosacral spine, operated times 
six with degenerative joint disease, degenerative disc 
disease at L5-S1 with residual.  Under comment, the 
examiner wrote that DeLuca appeared to be primarily pain.  
The examiner commented that the pain was so intense that 
he was unable to test him for fatigue.  The examiner also 
commented that the veteran's function was similar or even 
less than what the veteran would have if he had a below 
the knee amputation stump with a synthetic prosthesis in 
both the left and right leg.  The examiner also commented 
that the veteran was unable to effectively locomote other 
than with the use of a wheelchair, a cane, walker, or a 
crutch as an aid.  


Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: 
(1) The loss, or loss of use, of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) Blindness in both 
eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity, or (3) The 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
a wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one 
upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809 (b). 

If entitlement to specially adapted housing is not 
established, a certificate of eligibility for assistance 
in acquiring a special home adaptation grant may be 
provided, if the veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, 
or (2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340 (b).  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally 
well served by an amputation stump at the site of election 
below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

As noted above, the veteran is entitled to a certificate 
of eligibility in acquiring specially adapted housing if 
he receives service-connected compensation for permanent 
and total disability and it is due to loss of use of both 
lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  
38 C.F.R. § 3.809 (b).  

The evidence shows that the veteran is service connected 
for lumbar spine disc disease, with L5 radiculopathy, 
postoperative, rated as 60 percent disabling.  Also, a 
TDIU has been in effect for the period beginning December 
1, 1993.  The veteran has had three lumbar laminectomies, 
along with neurosurgery, to help alleviate his back 
disability.  Also, the evidence shows that the veteran 
uses a wheelchair because of his back disability and 
associated radiculopathy.  For these reasons, it is 
determined that the veteran's service-connected low back 
disability is permanently and totally disabling under 
38 C.F.R. § 3.809 (b).  

Next, it must be determined under 38 C.F.R. § 3.809 (b) 
whether the veteran's permanently and totally disabling 
low back disability is due to loss of use of both lower 
extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  The veteran 
was afforded a VA examination in July 2002 in which the 
examiner was asked this precise question.  The examiner 
stated that the veteran's function was even less that what 
he would have if he had a below the knee amputation stump 
with a synthetic prosthesis, and that the veteran could 
not effectively locomote other than with the use of a 
wheelchair, cane, walker, or a crutch.  As there is no 
medical evidence to rebut this finding, it is determined 
that the veteran has the equivalent of loss of use of both 
lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  

Thus, as the evidence shows that the veteran receives 
service-connected compensation for permanent and total 
disability and it is due to loss of use of both lower 
extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, the Board 
finds that the veteran meets the criteria of eligibility 
for specially adapted housing.

Having determined that the veteran is entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, the issue of entitlement to a 
special home adaptation grant under 38 C.F.R. § 3.809a is 
rendered moot.

As the veteran has been granted the benefit he was seeking 
(entitlement to specially adapted housing), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159.  



ORDER

Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing is granted.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



